Name: COMMISSION REGULATION (EC) No 512/95 of 8 March 1995 amending Regulation (EC) No 373/95 on the supply of fishery products as food aid
 Type: Regulation
 Subject Matter: trade policy;  trade;  cooperation policy;  foodstuff
 Date Published: nan

 9 . 3 . 95 I EN Official Journal of the European Communities No L 53/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 512/95 of 8 March 1995 amending Regulation (EC) No 373/95 on the supply of fishery products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Commission Regulation (EC) No 373/95 (3) issued an invitation to tender for the supply, as food aid, of 482 tonnes of fishery products ; whereas some of the conditions specified in the Annex to the Regulation should be amended, HAS ADOPTED THIS REGULATION : Article 1 Point 7 of the Annex to Regulation (EC) No 373/95 is replaced by the following : '7. Characteristics and quality of the cereals (3) (*) : Tinned headless sardines in vegetable oil, 1994 or 1995 fishing, CN code 1604 13 19'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 42, 24. 2. 1995, p. 5.